Case 4:17-cv-01892-HSG Document 366-1 Filed 02/24/20 Page 1 of 4




                Exhibit O
     Case 4:17-cv-01892-HSG Document 366-1 Filed 02/24/20 Page 2 of 4



                                                                      Page 1

1    UNITED STATES DISTRICT COURT
     NORTHERN DISTRICT OF CALIFORNIA
2    SAN FRANCISCO DIVISION
     Case No. 4:17-cv-01892-HSG
3    - - - - - - - - - - - - - - - - - - - - - -x
4    CHARLES BAIRD and LAURA SLAYTON, as
     individuals, and on behalf of all others
5    similarly situated, and on behalf of the
     BlackRock Retirement Savings Plan,
6
                                        Plaintiffs,
7
                    -against-
8
     BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A.;
9    BLACKROCK, INC.; THE BLACKROCK, INC.
     RETIREMENT COMMITTEE; THE INVESTMENT COMMITTEE
10   OF THE RETIREMENT COMMITTEE; CATHERINE BOLZ;
     CHIP CASTILLE; PAIGE DICKOW; DANIEL A. DUNAY;
11   JEFFREY A. SMITH; ANNE ACKERLEY; AMY ENGEL;
     NANCY EVERETT; JOSEPH FELICIANI JR.; ANN MARIE
12   PETACH; MICHAEL FREDERICKS; CORIN FROST;
     DANIEL GAMBA; KEVIN HOLT; CHRIS JONES;
13   PHILIPPE MATSUMOTO; JOHN PERLOWSKI; ANDY
     PHILLIPS; KURT SCHANSINGER; and TOM SKROBE,
14
                                        Defendants.
15
     - - - - - - - - - - - - - - - - - - - - - -x
16
                                        July 12, 2018
17                                      9:19 a.m.
18
19             CONTINUED VIDEOTAPED DEPOSITION of
20   KATHLEEN NEDL, taken by attorneys for Plaintiff,
21   pursuant to notice, held at the offices of Cohen
22   Milstein Sellers & Toll PLLC, 88 Pine Street, New
23   York, New York, before Brittany Saline, a
24   Professional Shorthand Reporter and Notary Public.
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 366-1 Filed 02/24/20 Page 3 of 4

                                       Kathleen Nedl

                                                                       Page 93

1            Q        Okay.       And are those indirect costs
2    disclosed within this disclosure statement?
3            A        (Perusing.)           Yes, they are.            They are
4    disclosed starting on page 5.
5            Q        Can you point me specifically where
6    they are disclosed?
7            A        Specifically, they are disclosed via
8    the annual gross expense ratio, which is a
9    column all the way to the right in the chart on
10   this page.
11           Q        Thank you.
12                    Does that annual gross expense ratio
13   include the 50 percent securities lending fee
14   charged by BlackRock's sponsored CTIs in the
15   Plan?
16                    MS. VERGOW:           Objection.          Scope and
17           lacks foundation.
18           A        My understanding is that it does not.
19   As I had previously said, the expense ratio
20   would include the investment management fees
21   and the administrative fees.
22           Q        Does this expense ratio noted in the
23   chart disclose the cash management fees charged
24   by the BlackRock -- I'm sorry, charged by the
25   BTC-sponsored CTIs that engage in securities

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 366-1 Filed 02/24/20 Page 4 of 4

                                      Kathleen Nedl

                                                                      Page 94

1    lending in the Plan Menu?
2                    MS. VERGOW:           Objection.          Form, lacks
3           foundation and scope.
4           A        It does not.
5           Q        Is there any disclosure of the
6    50 percent securities leaning fee contained
7    within this participant disclosure that you see
8    before you at Exhibit 65?
9                    MS. VERGOW:           Objection.          Form and
10          scope.
11          A        It does not.           It was -- it was our
12   understanding at this point in time that that
13   was not a -- a fee that was covered by this
14   type of disclosure.
15          Q        Okay.       Is the cash collateral
16   management fee disclosed within this
17   participant disclosure at Plaintiffs' 65?
18                   MS. VERGOW:           Objection.          Form and
19          scope.
20          A        No, it is not.             Securities lending is
21   not an item discussed in this document; it was
22   our understanding that that was not part of
23   this requirement.
24          Q        Okay.       We discussed earlier -- does
25   the 50 percent securities lending fee reduce

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
